 Case 4:18-cr-40157-KES Document 20 Filed 01/28/19 Page 1 of 2 PageID #: 73



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                                SOUTHERN DIVISION

                  Karen E. Schreier United States District Judge Presiding

Courtroom Deputy - DJP                               Court Reporter – Jill Connelly
Courtroom - SF #2                                    Date – January 28, 2019
U.S. Probation Officer – James Johnson

                                    4:18-CR-40157-01, -02

UNITED STATES OF AMERICA                                       Jeremy Jehangiri

                  Plaintiff,

                     vs.

CHRISTOPHER A. HOSHAW,                                Scott McKay and Michael Butler
ALL AROUND SPORTS, LLC,

                Defendants.


TIME HEARING SCHEDULED TO BEGIN: 3:30 PM

TIME:
3:30 PM      Enter change of plea before the Hon. Karen E. Schreier, United States District
             Judge, presiding. Counsel state their appearances for the record. Defendant
             Christopher Hoshaw appears individually and as president and majority owner of
             All Around Sports, LLC.

             Defendant affirmed and questioned by the Court.

             Defendant has received a copy of the Information. The Court advises Defendant
             of his constitutional rights. The Court advises Defendant Hoshaw individually of
             the maximum possible penalties regarding Count 2. The Court advises Defendant
             Hoshaw, as president and majority owner of All Around Sports, LLC, of the
             maximum possible penalties regarding Count 1.

             The Court states the essential elements as to each Count.

             Defendant understands the charges and the essential elements as to each Count.
             The Court finds each factual basis statement does establish an independent factual
             basis for a plea as to Defendant individually and as president and majority owner
             of All Around Sports, LLC.
 Case 4:18-cr-40157-KES Document 20 Filed 01/28/19 Page 2 of 2 PageID #: 74
4:18-CR-40157-01, -02                                                    Date – January 28, 2019
                                                                                        Page - 2



             Defendant Hoshaw individually pleads guilty to the charges contained in Count 2
             of the Information. Defendant Hoshaw, as president and majority owner of All
             Around Sports, LLC, pleads guilty to the charges contained in Count 1 of the
             Information.

             The Court accepts the guilty pleas and adjudges Defendant Hoshaw, individually,
             and Defendant Hoshaw, as president and majority owner of All Around Sports,
             LLC, guilty of the charges as described in the Information.

             The Court sets dates for PSR, objections, and sentencing.

             Mr. Jehangiri addresses the Court regarding release and recommends release of
             the Defendant pending sentencing. Mr. McKay also addresses the Court and
             recommends release pending sentencing.

             The Court orders the Defendant released on his own recognizance pending
             sentencing and states the reasons therefore. The Court reviews the conditions of
             release with the Defendant. Defendant agrees to abide by all of the conditions of
             release. Defendant agrees to to turn over his passport today. Defendant advised
             of the possible penalties for violation of the release conditions and understands.

3:44 PM      Court in recess.
